NOTE: This order is nonprecedential.


  Wniteh ~tate~ <!Court of ~eaI~
      for !be jfeheraI <!Circuit

                  CORRINE CHISM,
                  Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
                  Respondent-Appellee.


                       2012-7002


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-2210, Judge William A.
Moorman.


                     ON MOTION


                      ORDER

   Eric K. Shinseki, Secretary of Veterans Mfairs, moves
without opposition for a 24-day extension of time, until
April 5, 2012, to file his response brief.

   Upon consideration thereof,
CHISMv.DVA                                                 2
      IT IS ORDERED THAT:

    The motion is granted. No further extensions should
be anticipated.

                                 FOR THE COURT


      MAR 0 9 2012               lsI Jan Horbaly
         Date                   Jan Horbaly
                                Clerk
cc: David E. Boelzner, Esq
    L. Misha Preheim, Esq.
s21                                              FILED
                                         U.S. COURT OF APPEALS FOR
                                            THE FEDERAL CIRCUIT

                                             MAR 09 l012
                                               JAN HORBALY
                                                  CLERK